 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                               No. 2:14-cr-0113 MCE DB P
12                           Respondent,
13             v.                                                ORDER
14       MIGUEL SOTELO,
15                           Movant.
16

17            Movant, a federal prisoner proceeding pro se, has filed a motion to vacate, set aside, or

18   correct his sentence pursuant to 28 U.S.C. § 2255. Movant’s motion, which follows his entry of a

19   guilty plea, briefly identifies two ineffective assistance of counsel claims: the first, based on his

20   attorney’s alleged failure to file a timely notice of appeal, and the second, based on his alleged

21   failure to fully investigate movant’s prior criminal history. (See ECF No. 51.)

22            In a separate “memorandum” filed almost 45 days after the motion1, movant identifies

23   four ineffective assistance of counsel claims: (1) his attorney improperly advised movant to

24   pursue an open plea deal versus a binding plea, (2) the attorney failed to investigate and/or

25   discover valuable evidence, (3) the attorney failed to investigate the law and properly advise

26   1
      In a cover letter accompanying this late-filed memorandum, movant claims that he could not file it earlier because
     he did not have his property at the time due to an impending transfer to another facility. Review of the docket,
27   however, reveals that movant was incarcerated in Louisiana until his August 2017 transfer to New Jersey. (ECF No.
     54.) In other words, it does not appear that movant was in fact transferred on or around the time he filed his § 2255
28   motion and was instead transferred several months later.
                                                                1
 1   movant, and (4) the attorney did not engage in a reasonable investigation of movant’s criminal

 2   history.

 3            Movant has now requested leave to amend his motion to identify a recent Ninth Circuit

 4   decision that he contends is relevant to one of his claims. (ECF No. 56.) He also seeks to add a

 5   new ineffective assistance of counsel claim premised on his attorney’s alleged failure to object to

 6   what movant contends was an improperly calculated reduction in his sentence following his

 7   cooperation with the government. Pursuant to Federal Rule of Civil Procedure 15, this motion

 8   will be granted.

 9            On review, IT IS HEREBY ORDERED that movant’s motion to amend (ECF No. 56) is

10   GRANTED. Movant shall file an amended § 2255 motion within thirty days from the date of this

11   order.

12   Dated: February 5, 2019

13

14

15

16   /DLB7;
     DB/Inbox/Routine/sote0113.mta
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
